Citation Nr: 0913574	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-27 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
degenerative joint disease and herniated discs of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to January 
1980, and from October 1990 top May 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
regional office (RO).  

A hearing was held before the undersigned Veterans Law Judge 
in May 2007.  The Board remanded the case for additional 
development in December 2007.  The requested actions have 
since been completed, and the case is now ready for appellate 
review.  


FINDING OF FACT

The Veteran's cervical spine disorder has not resulted in 
more than moderate intervertebral disc syndrome, 
incapacitating episodes, limitation of motion which is more 
than moderate in degree, limitation of forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 20 
percent for a cervical spine disorder are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5287, 5290, 5293 (2003), 
effective prior to September 26, 2003; 68 Fed. Reg. 51,454, 
51,456-57; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2008), effective 
September 26, 2003.



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in January 2006 and January 2008 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, this 
matter arose from a rating decision which granted a claim for 
service connection for a cervical spine disorder.  The 
Veteran then filed a notice of disagreement with the rating 
which the RO had assigned.  The United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran was afforded VA examinations.  His post service 
treatment records have been obtained.  Although the remand 
instructions requested that certain private treatment records 
be obtained, the Veteran did not respond to a letter 
requesting information which would have allowed to RO to 
obtain such records.  He has had a hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision, which established 
compensation for the right leg disability and assigned the 
initial disability evaluation.  Therefore, the entire rating 
period is to be considered, including the possibility of 
staged ratings (i.e., separate ratings for separate periods 
of time) based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

During the pendency of the Veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating other disabilities of the spine.  See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The latter amendment and subsequent 
correction were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).  
Accordingly, the Board will review the disability rating 
under the old and new criteria.  

Under the old regulations, effective prior to September 26, 
2003, a cervical spine disability could be rated under 
Diagnostic Code 5290 which provides that a 10 percent rating 
is warranted for limitation of motion of the cervical spine 
which is slight in degree.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted if the limitation of motion is severe.  A 30 or 40 
percent rating may be assigned under Diagnostic Code 5287 if 
there is favorable or unfavorable ankylosis of the cervical 
spine.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Board notes, however, that 
the Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The "old" Diagnostic Criteria also provided that the 
disorder may be rated on the basis of the severity of any 
intervertebral disc syndrome under Diagnostic Code 5293.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under Diagnostic 
Code 5293, a 20 percent rating was warranted for 
intervertebral disc syndrome that was moderate in degree with 
recurring attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  Id.  A 60 percent rating was 
warranted for intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Id.  

The Board notes that there is a new General Rating Formula 
for Diseases and Injuries of the Spine.  68 Fed. Reg. 51454-
51458 (August 27, 2003).  The General Rating Formula for 
Diseases and Injuries of the Spine (For diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) provides in pertinent part as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See Note (2) 
(See also Plate V.)

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See Note (5).

As was noted above, the VA also issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  The revised criteria contain a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.   The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. See Note (1):

During a hearing held in May 2007, the Veteran reported that 
his cervical spine disorder had gotten worse.  He said that 
he had radiating pain into his extremities.  He also said 
that the amount of motion in his neck was decreasing.  He 
said that every year it got a little worse.  He said that 
sometimes his neck muscles acted like a vice, and he could 
felt them getting tight.  He recounted having had surgery on 
his neck in 1991.  He said that he worked in law enforcement, 
and he was a pilot.  He stated that when his neck stiffened 
up it made his job a lot harder because he could not swivel 
his head.  

The Veteran was afforded a VA examination in July 2002.  It 
was noted that he had developed cervical disc problems in 
service, and had a laminectomy performed in 1991.  He 
reportedly did not have any restrictions of his activities 
for work.  Physical examination showed that the range of 
motion was 70 degrees of right and left rotation.  There were 
30 degrees of flexion and extension.  There were no reflex or 
motor deficits.  There was decreased sensation at the C6 root 
level on the left.  It was noted that his original pathology 
was in the left upper extremity, and that this may be a 
residual from the time when he had surgery in 1991.  The 
diagnosis was degenerative arthritis of the cervical spine 
with a mild radiculopathy.  The examiner stated that the 
Veteran was not impaired in any way by Deluca factors after 
repeated motion.  He did not exhibit weakened movement, 
fatigue, or pain or incoordination.  

The report of a spine examination conducted by the VA in 
March 2006 reflects that the Veteran had no flare-ups of neck 
or low back pain, and no incapacitating episodes during the 
past 12 months.  Physical examination showed that his neck 
had 40 degrees of right and left rotation, 30 degrees of 
flexion, and 25 degrees of extension.  There was no reflex, 
or motor defects, carried out with pain.  There was decreased 
sensation in the ulnar distribution in the right hand.  There 
was no atrophy, or weakness in the upper extremities.  There 
was paracervical spasm.  Repeated motion caused an increase 
in pain and a decrease in flexion of 10 degrees.  The 
diagnosis was degenerative disk disease, cervical spine.  The 
examiner stated that the Veteran did not get flare-ups, but 
had patterns of pain.  

The Veteran was afforded another VA examination in October 
2008.  The examiner reviewed the Veteran's claims file and 
obtained a history from the Veteran.  The Veteran reported 
having pains in his neck and a sensation of tingling of both 
fingers, as well as weakness of both upper extremities and 
numbness on the ulnar border of both extremities which was 
worse on the left.  He gave a history of a herniated disk 
which required surgery and fusion in 1991.  He stated that 
since then the neck had gotten progressively worse, and he 
had more pains in his cervical spine and the fingers on both 
hands were affected.  He claimed that he had flare-ups of 
feeling numbness and pain when the weather was cold.  He said 
that he whenever he elevated his arms and twisted his head 
sideways, he noticed that the sensation of numbness got 
worse.  Tilting the head to the sides also made it worse.  He 
dealt with the condition by taking Naproxen 200 mg.  He also 
used heat and rest to alleviate symptoms.  He currently was 
not receiving any treatment otherwise for the cervical spine 
and upper extremities.  He rated the pain in his neck as 
being between 3 and 7 on a scale of 10.  He claimed that he 
had flare-ups every day.  There were no incapacitating 
episodes in the past 12 months.

On physical examination, the range of motion of the cervical 
spine was forward flexion from 0 to 30, extension from 0 to 
20, left and right lateral flexion from 0 to 20, and left and 
right lateral rotation from 0 to 40.  He reportedly had pain 
on all ranges of motion.  Deep tendon reflexes were 1+ and 
equal bilaterally.  He had decreased sensation over the ulnar 
border of both hands involving the fifth finger and the ulnar 
side of his ring fingers.  There was a positive Tinel sign on 
the right hand on the ulnar side of the hand with radiation 
of the tingling down the fifth finger.  He had a slightly 
weak Froment sign with weak pinch between the thumb and index 
bilaterally.  He had slight weakness on the overall grip of 
both hands.  There was no evidence of any weakness of the 
intrinsic muscles of the hands.  He had slight weakness of 
the flexor profundus to the fifth finger bilaterally.  
Repetitive motions of the cervical spine further decreased 
the motion  with forward flexion decreased from 30 to 20.  
The decrease was due to increasing pain.  Fatigability, 
weakness, and endurance did not play a role.  X-rays of the 
cervical spine showed osteoarthritis changes with osteophyte 
formation, fusion of C5-6 and narrowing of the disc space 
between C6-7.  There was encroachment of the foraminas at 
that level.  There were no signs of fracture or dislocation.  
The diagnosis was degenerative disc disease status post 
cervical fusion, cervical spine with radiculopathy.  

The VA examiner commented that any opinion as to whether 
there would be any further decrease in the range of motion 
during flare-ups would be based on speculation.  The examiner 
further stated that he believed that the Veteran's work would 
be restricted to a job where he would not have to frequently 
rotate his head sideways or look up and down frequently.  

Based on review of all relevant medical evidence, the Board 
finds that the Veteran's cervical spine disorder does not 
result in limitation of motion which is more than moderate in 
degree.  The evidence shows that he has retained the ability 
to utilize a substantial degree of his range of motion.  Nor 
does the disorder result in limitation of forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  Such findings are 
not noted in any of the medical evidence.  On the contrary, 
each VA examination showed a greater range of motion.  Even 
taking into consideration the additional limitation of motion 
due to pain, the report of a VA spine examination conducted 
in October 2008 showed that he still had flexion to 20 
degrees.  Moreover, ankylosis has never been diagnosed, and 
the fact that he has substantial motion shows that he does 
not have ankylosis.  

Although the Veteran has some intervertebral disc syndrome, 
manifested by complaints of numbness in his hands and 
fingers, the intervertebral disc syndrome is not more than 
moderate in degree.  For example, the July 2002 examination 
noted decreased sensation, but it was further noted that the 
radiculopathy was "mild" and that he had no weakened 
movement.  In addition, intervertebral disc syndrome which 
results in incapacitating episodes has been shown.  In this 
regard, the VA examiner in October 2008 noted that there is 
no evidence of any "incapacitating episodes" of 
intervertebral disc syndrome within the past 12 months.  
Accordingly, the Board concludes that criteria for a 
disability rating higher than 20 percent for  are not met.  
The Board also notes that the evidence does not reflect 
varying degrees of disability at different times so as to 
warrant a staged rating.  


ORDER

Entitlement to an initial rating higher than 20 percent for 
degenerative joint disease and herniated discs of the 
cervical spine.




____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


